Citation Nr: 0934374	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  02-04 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury, including as secondary to the low back injury.

3.  Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and son-in-law

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
originated from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In a January 2002 rating decision, the RO denied 
the Veteran's claims for service connection for residuals of 
low back, left shoulder, and neck injuries.  And in a March 
2007 rating decision, the RO denied his claim for service 
connection for prostate cancer, including as secondary to 
herbicide exposure.

In January 2004, in the interim, the Veteran, his daughter, 
and son-in-law had testified at a hearing in Washington, DC, 
before the undersigned Veterans Law Judge (VLJ) of the Board 
concerning the claims for service connection for low back, 
left shoulder, and neck injuries.  And in June 2004, the 
Board had remanded these claims to the RO for further 
development and consideration.  The RO completed the 
requested development, continued to deny these claims, and 
returned them to the Board for further appellate 
consideration.  In a December 2005 decision, the Board denied 
all three claims concerning the low back, left shoulder, and 
neck.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

In a recent March 2008 memorandum decision, the Court vacated 
the Board's December 2005 decision denying the claims for 
service connection for residuals of low back, left shoulder, 
and neck injuries.  The Court then proceeded to remand these 
claims to the Board for further development and 
readjudication in compliance with directives specified.  To 
comply with the Court's order, the Board in turn remanded 
these claims to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, in January 2009.



Pursuant to that January 2009 remand, the Veteran was 
afforded a VA examination during which the examiner indicated 
the degenerative arthritis in the Veteran's left shoulder was 
incurred during his military service.  Consequently, the RO 
issued a June 2009 rating decision granting service 
connection for degenerative arthritis of the left shoulder 
and assigning a 10 percent rating retroactively effective 
from April 2000.  Since the Veteran has not appealed that 
initial rating or effective date, the claim concerning his 
left shoulder is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).  So the only 
claims that remain concern his low back, neck and prostate 
cancer.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from 
July 1950 to July 1953, and medical evidence shows that he 
has since sustained an intercurrent injury to his low back in 
February 1972 when he fell down the stairs to his basement.

2.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current low back 
disorder to the Veteran's service in the military - including 
to any parachuting trauma he may have sustained in 1953 while 
in the military; instead, the overwhelming evidence indicates 
his current low back problems are a residual of his 1972 
intercurrent injury.

3.  The Veteran did not have a chronic neck disorder during 
service or for many years after his discharge, and there is 
no persuasive medical nexus evidence of record causally or 
etiologically relating his current neck disorder to his 
military service, including as a residual of any low back 
injury sustained in service.



4.  Although prostate cancer is included in the list of 
diseases presumptively associated with exposure to herbicides 
in Vietnam, the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, and no evidence shows he was 
ever exposed to herbicides while on active duty, including 
during the Korean Conflict.

5.  The Veteran's prostate cancer was first diagnosed many 
years after his military service ended and has not been 
etiologically linked by credible evidence to his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder a result of 
an injury incurred in or aggravated by his military service 
or that may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

2.  The Veteran's neck disorder also was not incurred in or 
aggravated by his active military service, may not be 
presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2008).

3.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address this claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in June 2000, October 2000, September 2001, 
June 2004, May 2006, February 2007, October 2007, and 
February 2009.  These letters informed him of the evidence 
required to substantiate his claims, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The May 2006 letter also addressed the potential 
downstream disability-rating and effective-date elements if 
the claims are ultimately granted, as required by Dingess, 
supra.

Not all of those notice letters were issued prior to the 
initial adjudication of the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But that was because the VCAA did not 
even exist at the time of the initial adjudication of the 
claims, since it was enacted in November 2000.  And in 
Pelegrini II the Court clarified that, in these situations, 
VA need not vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was 
never issued.  Rather, VA need only provide any necessary 
VCAA notice and then readjudicate the claims such at that the 
intended purpose of the notice is served, i.e., not 
frustrated, and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
In other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  See 38 
C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO has 
readjudicated the claims in various supplemental statements 
of the case (SSOCs), the most recent of which was issued in 
June 2009 .  This is important to point out because the 
Federal Circuit Court has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, for the reasons and bases discussed, all required VCAA 
notice has been provided followed by readjudication of the 
claims.  The Veteran and his representative have not since 
made any allegation of prejudicial error in the VCAA notice 
provided (or not provided).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO/AMC obtained all records 
that he and his representative cited as relevant.  Pursuant 
to the Board's January 2009 remand, the Veteran was afforded 
a VA examination to determine whether he has low back and 
neck disorders as a result of injuries sustained while in the 
military.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board is thus satisfied there has been substantial compliance 
with its January 2009 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).

With respect to the claim for service connection for prostate 
cancer, the Board finds that a VA examination in not 
necessary to determine whether this condition is related to 
the Veteran's military service.  The record shows that 
prostate cancer was first diagnosed over five decades after 
his military service ended, and there is no indication he was 
ever exposed to Agent Orange while in the military, the 
reason he believes he has prostate cancer.  Hence, the 
standards outlined in the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met, which 
requires evidence of an event, injury, or disease to have 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies.  Instead, there is only the Veteran's 
unsubstantiated allegation that he was exposed to Agent 
Orange in service.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

II.  Residuals of Low Back and Neck Injuries

The Veteran is seeking service connection for residuals of 
low back and neck injuries he claims were sustained in 
parachuting exercises while in the military.  After carefully 
reviewing the evidence of record, however, the Board finds no 
basis to grant either claim.



Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In such case, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus or relationship between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims that he injured his lower back and neck as 
a result of numerous parachute jumps while in the military, 
many of which involved hard landings.  He also has presented 
an alternative theory concerning his neck disorder in that it 
was either caused or aggravated by his low back injury - 
thus, secondarily service connected.  See 38 C.F.R. 
§ 3.310(a) and (b).  

Unfortunately, some of the Veteran's service treatment 
records (STRs) are missing, making it difficult to show 
treatment for any kind of injury while on active duty.  Under 
these circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision ...."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Nevertheless, the record confirms the Veteran participated in 
parachute jumps during his military service.  His DD Form 214 
(Report of Separation from the Armed Forces of the United 
States) indicates he attended Jump School with the 
82nd Airborne Division in October 1950.  This form also states 
that his most significant duty assignment was for "A" 
Company, 504th Airborne Division, and that, at discharge, his 
military occupational specialty (MOS) was equivalent to a 
"magazine keeper."  He received a Parachutist Badge as a 
member of the 82nd Airborne Division.

Although service treatment records are missing, the Daily 
Sick Report for the "A" Company of the 504th Division, for 
the period January 8 to February 22, 1953, indicates the 
Veteran was "taken sick" in the line of duty on January 10 
and February 6, 1953; however, the nature of his sickness was 
not documented.  His July 1953 Report of Medical Examination 
for purposes of separation from the military indicates that 
clinical evaluations of his neck, upper extremities, spine, 
and musculoskeletal system were normal.  His military service 
ended that same month.  This record, therefore, provides 
evidence against his claim that he injured his lower back and 
neck in service.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Post-service medical evidence also provide evidence against 
the claims, as they show that the Veteran's low back disorder 
is related to an intercurrent injury in 1972 and that his 
neck disorder developed many years after service and is due 
to the natural aging process.  The record shows that the 
Veteran went several decades without reporting any complaints 
or seeking medical attention for his lower back or neck.  In 
September 1972, he was seen at The Rockingham Memorial 
Hospital, where he reported no health problems until two 
weeks prior when he first experienced mild discomfort of the 
lower back and left hip.  X-rays of the lumbar spine were 
normal.  The diagnostic impressions were possible sciatic 
neuritis, possible herniated nucleus pulposus, and possible 
low back strain.  A May 1973 discharge summary from that 
facility notes that his low back and left leg pain began in 
September 1972, and that he had a suspected, but unconfirmed, 
herniated nucleus pulposus.  An associated consultation 
report indicates he had fallen backwards down some stairs in 
February 1972, and had some marked bruising of the back, 
without subsequent difficulties.  None of these records made 
any reference to neck pain.  Thus, the first reference to 
back pain is almost 20 year after his separation from active 
duty following an injury in which he fell down some stairs.

This history of low back pain related to a 1972 injury was 
reiterated in reports from the University of Virginia (UVA) 
Hospital dated in May 1975, which note that the Veteran had 
been in good health until he fell and injured his back in 
February 1972.  Since that fall, he had experienced low back 
pain with radiation into his left leg.  Following a physical 
examination, the discharge diagnosis was low back pain of 
unknown etiology.  A June 1975 anesthesiology report from 
that facility also notes the Veteran's complaints of back and 
left leg pain since a fall in February 1972, when he fell 
down some stairs and injured his lower back.  

A July 1977 discharge summary from UVA Hospital indicates the 
Veteran complained of low back, left leg, and groin pain 
since 1972, with recent worsening. Following a physical 
examination, the impression was low back pain, with a 
question of a lumbar disc at L4-5 and arthritis of the 
sacroiliac joint.  Following lumbosacral films, 
electromyogram, and lumbar myelogram, the discharge diagnosis 
was low back pain, etiology undetermined, with possible L4-5 
herniated nucleus pulposus.

The Veteran eventually underwent back surgery in 1977.  A 
September 1977 discharge summary lists a diagnosis of lumbar 
spondylosis, for which he underwent a left L4-5 partial hemi-
laminectomy and foraminotomy.  At the time of his admission, 
the Veteran reported a five-and-half-year history of low back 
pain after a fall, thereby presumably referring to the 1972 
incident.  No mention of his military service was made.

In short, these record shows that the Veteran first reported 
low back pain approximately nineteen years after he left 
service in 1953.  This nineteen-year gap provides compelling 
evidence against the claim, as it shows no continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  
These records also make no reference to neck pain.

It was not until 1980 that the Veteran began reporting low 
back and neck pain since his military service.  This history 
began appearing in medical records.  These records include 
the following: (i) an October 1980 letter from G.W, M.D., 
noting the Veteran's history of back pain since military 
service; (ii) records from Charlottesville Neurology, dated 
in October1981, noting the Veteran's long history of 
lumbosacral pain since his military service, with additional 
back injury from the February 1972 fall, requiring surgical 
intervention in 1977; (iii) an October 1982 discharge summary 
from the UVA Medical Center noting the Veteran's history of a 
parachute jump injury in the 1950s and a fall in 1972, when 
he injured his back. 

These records merely note the Veteran's history of back pain 
dating back to his military service.  However, since none of 
these medical records includes an independent medical opinion 
verifying the Veteran's self-reported history, none of these 
records is probative to the cental issue in this case of 
whether the Veteran's low back and neck disorders are in fact 
related to an in-service injury.  This is an important 
distinction, because in Leshore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  Thus, in light of the 
Court's decision in Leshore, none of the histories recorded 
in these medical records constitutes a competent medical 
opinion as to the etiology of the Veteran's low back and neck 
injuries. 

Several physicians have attributed the Veteran's low back and 
neck injuries to the alleged parachuting injuries in service.  
As will be discussed below, however, none of these apparent 
nexus opinions has any significant probative value, since 
none of the physicians applied valid medical analysis to the 
significant facts of this case in providing their opinions.  
These physicians include J.T., M.D., as well as a VA treating 
physician.  

In a January 2003 letter, Dr. J.T. recorded the Veteran's 
history of injuring his back during a jump with the 82nd 
Airborne in the spring of 1953, which required conservative 
treatment, with continued low back pain since that incident.  
Based on this history, Dr. J.T. opined that it was possible 
the veteran sustained an acute back injury while jumping in 
service, which became chronic in nature since that time.  
In a January 2004 letter, Dr. J.T. indicates that it was 
possible the Veteran's left shoulder and neck pain were 
related to the injury he reported that he sustained during a 
1953 parachute injury, as he related that his symptoms had 
been present since that time and asserted that he felt they 
were related to that injury.

After Dr. J.T. was asked to discuss the reasons and bases 
underlying his opinion of a possible relationship between the 
Veteran's current back and neck problems and the 1953 
parachuting injury, he submitted another statement on the 
Veteran's behalf in July 2004.  In this statement, Dr. J.T. 
noted that he was a family practitioner, not a specialist, 
who only treated the Veteran on three occasions.  He then 
explained that his prior letters set forth the reasoning for 
his support of the Veteran's claim. However, Dr. J.T. noted 
that he had no specific data or documentation to suggest 
other causes for the Veteran's pain, but that it was 
"certainly possible that an injury subsequent to his [1953 
parachuting] accident have caused [his] pains."

And lastly, an August 2004 statement from a staff physician 
at the Martinsburg VA Medical Center indicates the Veteran 
reported that he injured his back in the spring of 1953 
during a parachute jump with the 82nd Airborne.  The 
physician stated that "[i]t is certainly possible that the 
injuries [the veteran] sustained then may have resulted in 
the chronic low back pain he has suffered since that time."

The major flaw with these opinions is that both Dr. J.T. and 
the VA physician did not mention the fact that there was no 
documented back or neck injury in service, and no complaints 
of back and neck problems until almost two decades after the 
Veteran's had left the military in 1953.  Although their 
apparent failure to review the Veteran's claims file does not 
automatically undermine the probative value of the opinion, 
it certainly calls into question whether either physician 
considered all of the pertinent facts and applied sound 
medical principles and methods reliably to these facts in 
coming to their conclusions.  Therefore, according to the 
Court's case law, these opinions are of limited probative 
value.  In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), 
the Court held that, in rejecting one supporting private 
medical opinion, versus another also rejected (but without 
sufficient reason), the Board offered adequate reasons and 
bases for doing so (the doctor had overlooked pertinent 
reports regarding the veteran's medical history), and thus, 
the Board's rejection of the opinion was not based solely on 
the doctor's failure to completely review the claims file.  
Moreover, the Court has accepted in two other precedent 
cases, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), that it is 
entirely permissible for the Board to discount the probative 
value of a supporting medical nexus opinion when, as here, 
the opinion was based on statements and/or history the 
Veteran provided that lacks credibility.  

In this case, the Veteran's statements of chronic pain in his 
lower back and neck since service lack credibility, since 
there are no documented complaints of pain until after the 
1972 post-service injury.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.).  Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  And since the Veteran's 
statements lack credibility, the medical opinions based on 
the incredible statements also lack credibility.  See 
Kowalski and Coburn, both supra. 



In contrast, two VA examiners reviewed the pertinent medical 
history before determining that the Veteran's back and neck 
disorder are unrelated to service.  The Veteran was first 
examined in October 2004.  According to the report, the 
designated examiner reviewed the Veteran's claims file for 
his pertinent medical history, including his written 
assertions.  The VA examiner noted that, according to a 
review of the claims file, the Veteran "landed wrong" during 
his last jump as a paratrooper and, consequently, injured his 
neck and lower back, for which he was hospitalized at Fort 
Bragg for two to three days.  The veteran asserted that these 
injuries resulted in a lumbar laminectomy in 1977 and 
persistent neck pain."  The VA examiner also noted there was 
no contemporaneous account of this injury or information 
regarding a medical evaluation and hospitalization of the 
Veteran.  The Veteran complained of intermittent back pain in 
the years since his surgery, but related that he did not 
receive any treatment for his back until he slipped and fell 
backwards down his basement stairs in February 1972.  He 
related that he had a contusion of the lumbar area, but no 
other problems from that fall, until the summer of 1972.  His 
history of treatment from September 1972 onward was noted, as 
were his current complaints of neck pain, left shoulder and 
arm pain, weakness of the left arm, and back pain radiating 
into his left leg.

A comprehensive physical examination was performed, including 
X-rays.  Cervical spine X-rays showed multi-level 
degenerative changes, with narrowing of the intervertebral 
disc space and osteophytosis mainly at C6-7, which were 
compatible with the Veteran's age.  Likewise, thoracic spine 
X-rays demonstrated osteophytes at the mid-thoracic spine 
compatible with the Veteran's age.  The VA examiner concluded 
these changes were part of the normal, progressive 
degenerative process of aging.  The lumbar spine X-rays were 
surprisingly negative for significant spondylosis or 
significant narrowing of the intervertebral disc spaces.  
There was only mild facet joint disease at multiple levels, 
which the radiologist concluded was evidence of a lack of 
spondylolysis or spondylolisthesis.  There was no loss of 
height of vertebral bodies or disc space.

The VA examiner indicated the Veteran's L4-5 laminectomy, as 
performed in 1977, would be hard to visualize on X-rays, but 
that the findings of the neurological evaluation did not 
indicate an MRI study was required.  The VA examiner opined 
that there was no direct relationship between the Veteran's 
multiple complaints and the multiple findings in the review 
of the records and the parachute injury of 1953. The VA 
examiner also opined that, regarding the Veteran's lumbar 
spine, any significant pathology as a result of an injury in 
1953 would have appeared much earlier than 1977 and required 
surgical intervention much earlier than the time at which it 
was performed.  The VA examiner concluded the etiology of the 
Veteran's lumbar spine disorder requiring surgery is unclear, 
and that he did not agree with an opinion (apparently 
referring to the one from Dr. J.T) attributing the current 
findings to the injury of 1953 versus the injury in 1972.  
The VA examiner also concluded that, if there was a 
contributory etiology, most likely the Veteran's current back 
problems were related to his 1972 injury.

According to the March 2008 memorandum decision, the Court 
was troubled by this opinion because the VA examiner appeared 
to discredit the Veteran's statements concerning his injuries 
prior to February 1972, but characterized all the evidence 
thereafter as fact.  In other words, it appears as thought 
the VA examiner based his opinion on a factual premise that 
was not adopted by the Board in December 2005.  As a result, 
the Veteran was afforded another VA examination by a 
different VA examiner in March 2009.  

A report from that VA examination notes that the examiner 
thoroughly reviewed the Veteran's claims file and examined 
his spine.  Based on her review of the file and her 
examination of the Veteran, she agreed with other VA examiner 
that both the Veteran's back and neck disorders were 
unrelated to his military service.  In making this 
conclusion, the examiner provided the following rationale:

There is a clear documentation of when the low 
back injury started, that is, after the 1972 
fall.  The physician having been made aware of 
his inservice injury, and documenting the course 
of his back condition specifically stated that he 
did not have any low back pain until the fall in 
1972, that he had mid back pain after the claimed 
service injury and not the low back.  
Furthermore, there is no documented evidence of 
the injury, no other reliable evidence from where 
we can presume a service related low back injury.  
If there was, then layman's statements, or people 
who knew of his lower back problems in the past 
may very well be accepted as evidence of 
continuity.  The lack of sound evidence makes the 
claim of arthritis, lumbar spine to be less 
likely than not a result of service injury 
claimed.

The examiner then provided the following rational concerning 
the Veteran's neck disorder:

Again there is no documentation of the injury in 
1953.  There was paucity of documentation as well 
of ongoing neck problems since 1953.  A cervical 
spine condition is not found to be a significant 
complaint during his primary clinic visits here 
since 2002.  Although x-rays have found 
arthritis, chronicity of this condition 
particularly since 1953 is not proven by review 
of records.  An opinion of whether the cervical 
spine was secondarily caused by his low back 
condition is not indicated since the latter is 
not considered to be secondary to his military 
service or claimed injury. 

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record 
(showing no back or neck problems until many years after 
service), and is supported by sound medical rationale, it 
provides compelling evidence against the Veteran's claims.  
The VA examiner was troubled by the fact that there were no 
documented complaints of back or neck pain until many years 
after the Veteran had left the military, and that the 
objective medical evidence clearly shows that his complaints 
began following the 1972 slip-and-fall injury.  So even if 
one were to assume that the Veteran did experience back and 
neck pain in service related to parachute jumps, the lack of 
any further complaints until 1972 negates a finding that he 
had a chronic condition in service or that he experienced 
continuity of symptomatology since service.  Since the 
examiner's reasons and bases for her opinions are consistent 
with the evidence of record, it is apparent that she applied 
valid medical analysis to the significant facts of this case 
in reaching her conclusion.  See Nieves-Rodriguez, 22 Vet App 
at 297-98; see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

Thus, there is no evidence of a nexus between the Veteran's 
low back and neck disorders and his period of military 
service, and no evidence of a nexus between his neck disorder 
and a service-connected disability.  Although the Board again 
acknowledges that the Veteran's service treatment records are 
missing, thereby triggering a heightened obligation to more 
fully explain the reasons and bases for this decision, this 
unfortunate circumstance, alone, does not obviate the need to 
have medical nexus evidence supporting the claims.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. 
App. at 367.  That is to say, there is no reverse presumption 
for granting the claims.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, including testimony presented at his Board hearing.  
While he may well believe that his low back and neck 
disorders are related to service, as a layperson without any 
medical training and expertise, the Veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

The Board is aware that the Veteran is competent to comment 
on his symptoms of pain in his lower back and neck, 
supposedly dating back to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  As already alluded to, however, the 
Board finds the Veteran's statements of chronic low back and 
neck pain since service to be incredible.  Again this finding 
is based on the fact that there are no documented complaints 
of low back and neck pain until after the 1972 post-service 
injury.  See Madden, Hayes, Wood, all supra. 

For these reasons and bases, the Board must deny the 
Veteran's claims of entitlement to service connection for 
residuals of low back and neck injuries.  In reaching this 
decision, the Board has carefully considered the doctrine of 
reasonable doubt.  However, since the Veteran did not report 
problems with his lower back or spine until several decades 
after service, the preponderance of the evidence is clearly 
against his claims.  Hence, the doctrine of reasonable doubt 
is not for application, and the appeal must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R.         § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990),.

III.  Service Connection for Prostate Cancer

The Veteran was diagnosed with prostate cancer in 2006, which 
he believes was caused by his exposure to Agent Orange while 
serving in Panama during his military service.  For the 
reasons and bases set forth below, however, the Board finds 
no basis to grant his claim.

According to VA regulations, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes prostate cancer.  Id.  Thus, service 
connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, a Veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  However, even if a 
Veteran is found not entitled to a regulatory presumption of 
service connection, the claim must still be reviewed to 
determine whether service connection may be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994)

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the Veteran's 
prostate cancer.  While prostate cancer is one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), the Veteran 
did not serve in the Republic of Vietnam during the Vietnam 
era.  Moreover, no other evidence suggests that he was ever 
exposed to herbicides in service.  The Board has considered 
the Veteran's contentions that he was exposed to Agent Orange 
while stationed in Panama in 1953.  In support of his claim, 
the Veteran submitted an article entitled Agent Orange 
Affects Soldiers' Health, which indicated that the United 
Stated conducted military tests with Agent Orange in Panama 
in the last 1960s.  

These tests, however, allegedly occurred almost a decade 
after the Veteran was stationed in Panama.  The article goes 
not to quote an employee of Lockheed-Martin, which had been 
under contract with the Defense Department since 1996, who 
stated: "We were handling cyanides, asbestos, poisons, known 
carcinogens, herbicides, pesticides [in Panama] . . . Some of 
this stuff had labels going back to the 1950s."  This quote, 
however, does not confirm that herbicides such as Agent 
Orange were used in Panama in 1953.  The Board also 
emphasizes that the United States Armed Services Center for 
Research of Unit Records (USASCRUR), in an attempt to verify 
the Veteran's account of Agent Orange testing in Panama in 
1953, submitted a June 2008 report which states that research 
did not reveal the use of herbicides in the Panama Canal Zone 
in 1953.  

In short, presumptive service connection due to herbicide 
exposure is not warranted for the Veteran's prostate cancer.  
Service connection for prostate cancer, therefore, may only 
be established with proof of actual direct causation.  
Combee, supra.  See, too, McCartt v. West, 12 Vet. App. 164, 
167 (1999) (wherein the Court held that the provisions set 
forth in Combee, which actually instead concerned radiation 
exposure, are nonetheless equally applicable in cases, as 
here, involving claimed Agent Orange exposure).  In other 
words, medical evidence must show the Veteran's prostate 
cancer is directly related to his military service.  And mere 
lay assertions of this purported cause-and-effect 
relationship do not constitute competent medical evidence 
with respect to the nexus requirement.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

No such medical nexus evidence has been submitted in this 
case, however.  The record shows that stage-3 adenocarcinoma 
of the prostate was first diagnosed in March 2006 at 
Rockingham Memorial Hospital, over 50 years after his 
military service had ended.  This significant gap provides 
compelling evidence against the claim on a direct-incurrence 
basis.  See Maxson, 230 F.3d at 1333 (ruling that a prolonged 
period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Several physicians have suggested a possible relationship 
between the Veteran's prostate cancer and Agent Orange 
exposure in service.  In this regard, two different 
physicians at Rockingham Memorial Hospital suggested a 
possible nexus.  In an August 2007 letter, Dr. B.R. noted: 
"The patient states that he was exposed to agent orange 
during his years of military service and since this agent has 
been associated with a variety of health effects, we 
certainly cannot rule out the possibility that agent orange 
has contributed to both his prostate cancer and monoclonal 
gammopathy."  In a November 2007 letter, a VA physician made 
the exact same statement.  And another physician, Dr. C.E. 
makes a strikingly similar statement in an October 2008 
letter.  In other words, it appears that the VA physician and 
Dr. C.E. merely transcribed the initial opinion provided by 
Dr. B.R. 

While these medical opinions appear to support the Veteran's 
claim, since no evidence shows that the Veteran was ever 
exposed to an herbicide agent (Agent Orange) in service, none 
of these opinions is sufficient to grant the claim.  As noted 
above, in Coburn, 19 Vet. App. at 427, the Court pointed out 
that reliance on a Veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the Veteran.  See Kowalski, 19 Vet. App. at 179, 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
And since the Board has rejected the Veteran's statements 
concerning Agent Orange exposure in service, the medical 
opinions which related is prostate cancer to Agent Orange 
exposure are incredible.  Simply stated, the three physicians 
did not apply valid medical analysis to the significant facts 
of this case in reaching their conclusion that the Veteran's 
prostate cancer may be related to Agent Orange exposure in 
service.  
See Nieves-Rodriguez,, 22 Vet App at 295.

In short, the Board finds that there is simply no credible 
medical evidence showing that the Veteran's prostate cancer 
is related to service.  This evidentiary deficiency is fatal 
to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a medical opinion concerning the cause of 
his prostate cancer.  His personal opinions concerning this, 
therefore, do not constitute competent medical evidence for 
consideration by the Board.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for prostate cancer, 
including on the basis of alleged exposure to Agent Orange.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56. Accordingly, the appeal is 
denied.


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a neck injury, including 
as secondary to the low back injury, is denied.

Service connection for prostate cancer, including as 
secondary to herbicide exposure, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


